Citation Nr: 0517840	
Decision Date: 06/30/05    Archive Date: 07/07/05

DOCKET NO.  04-02 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to 
establish legal entitlement to VA death benefits.


REPRESENTATION

Appellant represented by:	American Defenders of Bataan 
and Corregidor, Inc.


ATTORNEY FOR THE BOARD

Carol L. Eckart, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines that determined no 
new and material evidence had been submitted to reopen a 
previously denied claim for entitlement to VA benefits.  


FINDINGS OF FACT

1.  Legal entitlement to VA benefits was most recently denied 
in a November 2001 RO decision, based on service department 
certification that the claimant had no service as a member of 
the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces. 
The claimant did not perfect an appeal from this decision.

2.  Since the last decision, the claimant has not submitted 
evidence which raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The November 2001 decision disallowing the appellant's 
claim for legal entitlement to VA benefits is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2004).

2.  New and material evidence has not been submitted to 
reopen the claim for legal entitlement to VA benefits.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to notify and assist

Although the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096, became effective prior to this 
appeal, it is not applicable in this case because the law and 
not the evidence is dispositive of the appellant's claim.  
Mason v. Principi, 16 Vet. App. 129, 132 (2002).  
Nevertheless, the Board notes that the RO supplied the 
appellant with a VCAA letter notifying him about the VCAA in 
November 2003.  

II. New and Material Evidence-Veteran Status

Among the evidence previously reviewed by the RO in November 
2001 includes documents related to claims for VA benefits 
raised by the appellant's husband in August 1988 and November 
1990.  These documents include a document dated in May 1987 
from the 2nd Brigade, 1st Division, Straughn's Fil-American 
Irregular Troops (Recognized) which appointed the appellant's 
husband to the rank of corporal and designated as scout 
observer effective July 1942.  A February 1988 biographical 
data record likewise indicated that he served in this unit.  

The RO requested verification of service from the Service 
Department and a reply was received in November 1990 stating 
that the subject had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.

Also received in November 1990 was a document dated in 
November 1945 said to be a Certificate of Honorable Discharge 
from the United States Army which indicated that appellant's 
husband had been discharged from the military service of the 
United States.  He was said to have served in the 1st squad 
medical platoon, 14th Infantry, 33rd Division.  Another 
document received in November 1990 was a report from the 
Physical Examination Board indicating that he was inducted in 
July 1942 for a 3 year enlistment period at Lalafugan, Lallo, 
Cagayan.  

A lay statement dated in November 1990 reveals that the 
signing individual had served as a former Unit Commander and 
Organizer of the North Luzon Guerilla Army Forces, 14th 
Infantry, AUS, SF 33 Division under the General Order No. 1 
dated March 10, 1942 of the then General Claude Thorpe for 
the expansion program of the Guerilla Unit of the United 
States Army of the Philippines.  This individual certified 
that an [redacted] in the 1984 scrap book received by the 
Directorate PSE-AF was formally known as the name of the 
appellant's husband.  

The RO is noted to have disallowed the claims for VA benefits 
raised by the appellant's husband in November 1990 and again 
in January 1991, based on the negative service certification 
from the U.S. Department of the Army.  

Another request for verification of service was submitted to 
the Service Department in March 1991, which returned a reply 
in April 1991 advising the RO to see the prior negative 
report furnished in October 1990.  

A death certificate reveals that the appellant's husband died 
on January [redacted], 1993.  

Appellant filed her initial claim for VA death benefits in 
September 1999.  

In support of her claim, appellant submitted an October 1999 
Certification of Military Service said to have been issued by 
the National Personnel Records Center indicated that the 
appellant's husband was a member of the Army of the United 
States from July 1942 to November 1945.  This certificate was 
noted to not be valid without official seal.  

The RO first disallowed the appellant's claim for VA death 
benefits in April 2000.  The RO informed her of the fact that 
the United States Department of the Army found no evidence 
that her husband was a member of the Philippine Commonwealth 
Army, USAFFE inducted into the service of the Armed Forces or 
the he had recognized guerilla service.  

The appellant subsequently attempted to reopen the claim 
several times prior to the most recent prior final denial of 
November 2001.  In support of these attempts she submitted 
numerous duplicates of the October 1999 Certification of 
Military Service as well as copies of the November 1945 
Certificate of Honorable Discharge.  

In support of her claims to reopen, she submitted a written 
affidavit dated in March 2000 from an individual who claimed 
to have served with her husband in the 2nd Battalion, Cagayan 
North Eastern Guerilla Force, SUAFIP, NL, between January 
1943 and November 1945.  She also submitted another written 
affidavit dated in December 2000 from an individual who 
stated that he personally inducted the appellant's husband 
during the mass induction of the 2nd Battalion Cagayan North 
Eastern Guerrilla Force.  Finally, she submitted a written 
affidavit dated in December 2000, signed by a husband and 
wife who asserted that they knew the veteran since his 
childhood and were aware that he had served as a member of 
the U.S. Army during World War II.  

These attempts to reopen her claim were repeatedly denied by 
the RO in June 2000, July 2000, November 2000, January 2001, 
April 2001, June 2001, and the most recent denial of November 
2001.  

Evidence received after November 2001 includes two duplicates 
of the October 1999 Certification of Military Service, as 
well as a copy of the November 1945 Certificate of Honorable 
Discharge.  

A June 2003 request for information submitted to the National 
Personnel Records Center (NPRC) pointed out that the Service 
Department in October 1990 had previously certified the 
appellant's husband as having no qualifying service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States 
Armed Forces.  The request also noted that an attached 
certification of military service issued by the National 
Archives and Records Center implied service recognition had 
been restored.  This request asked to verify whether the 
appellant's husband had valid service.  A July 2003 response 
from the NPRC advised the RO to see the prior report dated in 
October 1990, and submitted a copy of the October 1990 report 
from the Service Department verifying that the subject had no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
United States Armed Forces.  

Also in support of her claim, the appellant contended in her 
January 2004 substantive appeal that the Philippines had been 
a U.S territory prior to and during World II and therefore 
all the Army of the Philippine Commonwealth were part of the 
United States Armed Forces.  She alleged her husband fought 
alongside U.S. forces and that he was briefly imprisoned 
after the fall of Bataan.  She further alleged that the 
affidavits and documents submitted proved that he was a 
Recognized Guerilla.  

Prior unappealed decisions of the Board and the RO are final.  
38 U.S.C.A. §§ 7104, 7105(c)  (West 2002); 38 C.F.R. §§ 
3.160(d), 20.302(a), 20.1104 (2004).  However, if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, VA shall reopen the claim 
and review the former disposition of the claim.  Manio v. 
Derwinski, 1 Vet. App 145 (1991).  When determining whether 
additional evidence is new and material, VA must determine 
whether such evidence has been presented under 38 C.F.R. § 
3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C.A. § 5108 (West 2002).  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  38 C.F.R. § 3.156(a) (2004).  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.   

Regardless of the determination reached by the RO, the Board 
must find that new and material evidence has been presented 
in order to establish its jurisdiction to review the merits 
of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 
1380 (Fed. Cir. 1996). 

Eligibility for VA benefits is governed by statutory and 
regulatory law, which define an individual's legal status as 
a veteran of active military, naval, or air service.  38 
U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6 (2004).

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  

A "service-connected" disability is a disability that was 
incurred or aggravated in the line of duty during active 
military, naval, or air service.  38 U.S.C.A. § 101(16); 38 
C.F.R. § 3.1(k).  "Active military, naval, and air service" 
includes active duty.  "Active duty" is defined as full-time 
duty in the Armed Forces.  38 C.F.R. § 3.6(a)-(b).  "Armed 
Forces" consists of the United States Army, Navy, Marine 
Corps, Air Force, and Coast Guard, including their Reserve 
components.  38 C.F.R. § 3.1.  

Additionally, service in the Philippine Scouts and in the 
organized military forces of the Government of the 
Commonwealth of the Philippines, including recognized 
guerrilla service, is recognized service for certain VA 
purposes, as authorized by 38 U.S.C.A. § 107 and 38 C.F.R. §§ 
3.8, 3.9.

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity or burial benefits, VA 
may accept evidence of service submitted by a claimant, such 
as a DD 214, Certificate of Release or Discharge from Active 
Duty, or original Certificate of Discharge, without 
verification from the appropriate service department if the 
evidence meets the following conditions: (1) the evidence is 
a document issued by the service department, (2) the document 
contains needed information as to length, time, and character 
of service; and (3) in the opinion of the VA the document is 
genuine and the information contained in it is accurate.  
38 C.F.R. § 3.203(a).

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements of this 
section, VA shall request verification of service from a 
service department.  38 C.F.R. § 3.203.  With regard to 
Philippine service, certifications by the service department 
will be accepted as establishing periods of recognized 
service as a Philippine Scout, a member of the Philippine 
Commonwealth Army serving with the Armed Forces of the United 
States, or as a guerrilla.  38 C.F.R. §§ 3.8, 3.9.  Moreover, 
the United States Court of Appeals for Veterans Claims has 
held that a service department determination as to an 
individual's service shall be binding on VA.  Duro v. 
Derwinski, 2 Vet. App. 530 (1992); Dacoron v. Brown, 4 Vet. 
App. 115, 120 (1993).

In this case, the Board notes that the appellant has 
submitted some new evidence that was not previously reviewed 
by the RO, such as the additional lay statements from 
acquaintances  suggests that the appellant had guerilla 
service.  Unfortunately none of the new records show that the 
appellant had qualifying service as none of these records are 
from the U.S. service department.  The July 2003 response 
from the NPRC, after considering the October 1999 
Certification of Military Service continued to state that the 
appellant's husband did not have qualifying service and 
pointed to it prior determination of October 1990.  

Evidence from nonofficial sources and affidavits are not 
"proof" in establishing validity of service.  Thus, the Board 
finds that new and material evidence has not been received, 
and the petition to reopen is denied.


ORDER

The petition to reopen the claim for legal entitlement to VA 
death benefits is denied.




	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


